Citation Nr: 1712973	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987, June 1988 to August 1988, December 1990 to August 1991, and June 2004 to November 2008.  

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2015, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the record.  By February 2017 correspondence, the Veteran was advised of his right for a hearing before the VLJ who would decide his appeal.  He did not respond, and it is assumed that he does not desire another hearing.

In August 2015, the Board granted entitlement to an initial rating of 70 percent for service-connected PTSD (an increase from the 30 percent assigned by the RO in the March 2010 rating decision) and remanded the issue of entitlement to an initial rating in excess of 70 percent for PTSD for additional development.  
 

FINDING OF FACT

The Veteran's PTSD symptoms have been manifested, at worst, by occupational and social impairment with deficiencies in most areas


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a July 2016 supplemental SOC (SSOC) readjudicated the claim after further development, including on remand, was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

The duty to assist has also been satisfied.  The Veteran's available service treatment records, post-service medical records, and lay evidence were obtained, including on remand, and reviewed in connection with his claim.  The Veteran was afforded VA examinations in January 2010 and March 2014.  The reports of those examinations reflect consideration of the entire record and relevant medical history, and describe the Veteran's PTSD in sufficient detail to allow for application of the relevant rating criteria.  He has not alleged any worsening since the most recent examination.  Thus, they are adequate for rating purposes.  All of the relevant development requested by the Board's August 2015 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any additional evidence to be collected.  

Therefore, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.
 



Legal Criteria

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).  This may be due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment.  This may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). 

The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  VA implemented DSM-5, effective August 4, 2014, and determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Because the Veteran's increased rating claim was originally certified to the Board in May 2012, the DSM-IV is applicable to this case.  


A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

During January 2009 Vet Center treatment, the Veteran reported that he had a "good Christmas and good New Year."  "We went up to our cabin as a family while I was off from [work] and it was really nice."  He reported decreasing his alcohol consumption and walking to help with mood and to stay fit.  Per the clinician, the Veteran "appears to be aware that he snaps and gets angry at his children, but his insight as to how that may impact the children's willingness to become close with [him] may be limited." 

In a February 2009 written statement, the Veteran's principal reported that the Veteran had been suspended and placed on unpaid leave after aggressive behavior toward a student.  

During March 2009 Vet Center treatment, the Veteran reported anger issues, increased alcohol consumption, short and long term memory loss, and sleeping problems.  He reported a two day suspension from his teaching job after an altercation with a student.  He denied suicidal and homicidal ideation.  His appearance was neat.  He was friendly and fully oriented.  His memory was normal.  His affect was appropriate.  His motor activity was relaxed/at ease.  His judgment was fair.  

During April 2009 Vet Center treatment, the Veteran reported hypervigilance, increased aggression, and increased alcohol consumption.  He had been suspended from his teaching job for "putting his hands on a student."  He stated that "his anger can either swell up or turn on a like a light switch."  He was more irritable with his children.  He denied hallucinations, delusions, disorganized thinking, and suicidal or homicidal ideation.  The clinician described the Veteran as tense and anxious but presenting with neat appearance, appropriate affect, fully oriented, normal memory, and fair judgment.  

A May 2009 record noted that the Veteran had been suspended from his teaching position because of fights and altercations.  The Veteran also reported angry outbursts causing problems at home.  He becomes exhausted and aggressive and breaks things at home.  He reported hypervigilance including circling his house in fear of possible intruders.  He reported memory loss symptoms such as forgetting what he was supposed to be doing and forgetting to take medications.  He reported word finding difficulty.  The clinician diagnosed him with possible traumatic brain injury (TBI) and possible PTSD, although the clinician stated that, "most of his symptoms are related to PTSD."  

In a June 2009 VA TBI assessment, the Veteran reported occasional difficulty in the classroom with students.  He reported sleep that was not restful and interrupted by dreams.  He avoids crowds.  He is irritated "by little things," and has "difficulty driving in traffic because of the way others drive."  On examination, he was alert and oriented.  His speech was fluent and coherent.  His neurological examination was unremarkable.  The examiner concluded that the Veteran's clinical symptom presentation was consistent with behavioral health conditions such as PTSD and depression, and not with TBI.    

During July 2009 VA treatment, the Veteran reported that he is, "always angry, still not sleeping."  "I can't stand being around people."  "I can't stand driving ... potholes that might be bombs, and I'm always worried about a suicide bomber maybe creeping up on me."  "I explode all over the place at the slightest thing[;]  this is really hurting my relationship with my wife."  "I have terrible dreams, but it's my family that [is] over there in Iraq and things [are] happening to them."  He denied psychosis.  He denied being depressed but said that his wife would disagree with him on that.  On examination, his affect and hygiene were normal.  He was oriented, and his remote memory was intact.  His intermediate memory was mildly impaired.  His short-term and immediate recall memories were significantly impaired.  The examiner noted that the Veteran had to keep notes and maps in his car to go to known places.  His insight was fairly good and his judgment was good.  He was evaluated as not a current danger to himself or others with a minimal future risk of self-harm.  The examiner listed several diagnoses for the Veteran including PTSD, intermittent explosive disorder, depression, sleep disorder, and traumatic brain injury (TBI) with history of concussive incidents in Iraq.  [Of note, the Veteran was formally evaluated for TBI in June 2009, October 2009, and March 2014 and found not to have or have had TBI or residuals of TBI].  His GAF score was 40.  

In another July 2009 record, the Veteran reported an outburst of anger toward his daughter during a party.  He reported attending annual training without incident.  He felt "pretty good," and that he could start enjoying his summer.  On examination, his judgment and insight were good.  His affect was appropriate and mood congruent.  He denied suicidal and homicidal ideation.  

A September 2009 record described the Veteran's report of having "no drive," and that he was unable to put together "a simple deer blind."  He discussed memory problems affecting his daily functioning.  He denied suicidal or homicidal ideation.  The counselor described him as fully oriented with good judgment and insight and a future-oriented and goal-directed thought process.  

During October 2009 Vet Center treatment, the Veteran reported that he was, "doing great.  I think my medications are starting to work.  I actually feel much better since last session."  He reported that school was going better, and that he was motivated to go hunting.  Per the clinician, the Veteran "seems to have good insight [into] things that trigger anger and [it] appears he is able to implement countermeasures to decrease anger."  His affect was bright, and his mood was happy. 

In an October 2009 written statement, the Veteran's principal again reported that the Veteran had been suspended without pay for aggressive behavior toward students.  She stated that he was unable to be in potentially adversarial situations and had made inappropriate comments concerning students.  She also noted that he had missed staff meetings and had caused the school to lose contracts.  She reported that many staff members had expressed concerns about his demeanor.  She added that he had missed 24 days of work in six months.

In an October 2009 VA TBI assessment, the Veteran reported memory and temper problems.  He described word finding difficulty and difficulty performing cognitive tasks such as understanding a chart or measuring and cutting lumbar to construct a deer blind.   He reported yelling and feeling like throwing a chair at home.  
He reported intrusive memories and feelings of guilt related to the Iraq war.  On exam, he was neat and clean in appearance, alert and fully oriented, and provided logical, coherent, and relevant verbal responses.  No word finding difficulty, delusions, or responses to hallucinations were observed.  He denied suicidal or homicidal ideas or urges.  His affect was constricted and depressed.  The examiner administered a battery of neurocognitive tests.  The Veteran was found to have a high average level of verbal comprehension with above average logical analysis capabilities.  His memory test performance was slightly below expectations, although within the average range.  Per the examiner, the test results provide no evidence that the Veteran's memory difficulty is due to brain-related factors.  The examiner concluded that the Veteran has PTSD without any residual deficits due to TBI.   

In a November 2009 VA psychosocial assessment, the Veteran reported problems with anger, poor concentration, and isolation.  He reported angry outbursts stating, "[m]y wife says that my kids are scared of me and avoid me."  He said, "I can't seem to control my emotions; I get very overwhelmed and extremely anxious.  My wife also thinks that I am distant from her.  He stated that he had been suspended from work for aggression toward students.  He reported nightmares and resulting poor sleep.  His wife forced him to go hunting, but he didn't enjoy it like he used to.  He described hypervigilance and avoiding crowds.  Per the clinician, there was no evidence of impaired orientation.  His memory appeared grossly intact.  His speech was clear and coherent, and his thought process was logical with no evidence of thought disorder.  He denied hallucinations.  His mood was euthymic, and his affect was full in range.  He denied any intent to harm himself or others.  The clinician diagnosed the Veteran with PTSD with a GAF score of 45.  The clinician recommended residential PTSD treatment, but the Veteran declined due to its conflict with his job.  He planned to continue outpatient treatment and consider residential treatment in the summer.  

In a December 2009 Vet Center record, the Veteran's spouse reported that the Veteran's PTSD was affecting their marriage and their children.  She noted her husband's work suspension for problematic behavior with a student.  She also said he was confused by work and seemed overwhelmed.  She was worried these behavioral changes were affecting his ability to continue working as a teacher.  She also reported that he snaps and hurts the children's feelings.   He had never been "very social," but he now seems more withdrawn.  She stated that there was a different tone around the house, and that everyone felt they had to be careful.  

A December 2009 family counseling record described the Veteran as "oblivious" to emotions around him and as having "questionable judgment and memory."  The counselor noted the Veteran's failure to react to his wife's "assertions that his anger was causing the children to become afraid and/or hurting their feelings."

In a January 2010 statement, the Veteran's Vet Center therapist reported that the Veteran self-referred for counseling after he was suspended from work for aggressive behavior.  The therapist documented symptoms including re-experiencing trauma, severe short-term memory problems/loss, significant tendency to isolate, anger, guilt, anxiety, hypervigilance, alcohol use, emotional numbing, loss of interest, and severe issues with trust.  The therapist described these symptoms as severe, and stated that these symptoms "[have] incapacitated [the Veteran] to the point of denying him the quality of life he so desires."  The therapist concluded that "[c]ontinuance in the counseling process may be helpful; however, the prognosis for a full recovery from the symptoms of PTSD is poor." 

At his January 2010 VA examination, the Veteran stated, "[y]esterday my son came around the corner with a toy gun and I almost killed him just on instinct."  He reported a strained marriage, but that he was "working on it" and making some progress.  The examiner reported that the Veteran had been suspended from work, assigned different duties, demonstrated inappropriate behavior, and reported decreased concentration and memory problems.  The Veteran reported that his irritable mood and poor concentration had affected his work performance, and that he feared losing his job as a result.  He denied suicidal and homicidal ideation.  He denied panic attacks and hallucinations.  He reported sleeping seven hours a night.  

On examination, hygiene and memory were normal, his speech was clear, and his attention, orientation, thought process, judgment, and insight were normal.  The examiner noted that the Veteran's PTSD symptoms were ongoing and experienced every day without remission.  The examiner noted heavy alcohol use.  The examiner diagnosed the Veteran with PTSD, Major Depressive Disorder (MDD), and Alcohol Abuse.  Per the examiner, "it is certainly possible that his Major Depression is related to or even a direct product of his war experiences/PTSD.  However, I cannot say this with any confidence, in part because his ongoing substance abuse is also a very likely contributor to his depressive symptoms."  The examiner concluded that the Veteran had deficiencies in family relations, work, and mood resulting from his PTSD, but that he was not totally impaired socially or occupationally.  His GAF score was 58.

In a March 2010 record, the Veteran reported continued difficulty concentrating and poor memory.  He reported improved relationships with his family.  He denied thoughts of harming himself or others.  

Per an April 2010 record, the Veteran felt he might be laid off, but that he was not worried, as he "could do stuff for the military and [his family has] savings."  He reported improved sleep and family relationships.  On examination, judgment and insight were good.  Affect was somewhat flat.  

In a June 2010 record, the Veteran reported intrusive thoughts.  He denied a desire to harm himself or others.  On examination, his affect was blunted and his mood was "blue."  His thought process was goal directed, and his insight and judgment "appeared to be good." 

In a July 2010 record, the Veteran reported short-term memory problems that he attributed to his less structured summer schedule.  He reported "minimal" intrusive thoughts.  He had been staying busy with military training.  He denied suicidal or homicidal urges.  He also denied hallucinations.  On examination, he was fully oriented and his thoughts were goal directed.  His affect was appropriate and mood congruent.  

In his August 2010 Notice of Disagreement (NOD), the Veteran stated that his symptoms merited a disability rating of 50 percent.  He stated, "I have intrusive thoughts several times a day that make my heart race and I start sweating and shaking. . . .  I have been suspended for aggressive behavior and had several verbal reprimands.  My boss continues to shift my responsibilities away from students due to my unpredictable behavior.  He noted having a flattened affect that affected his relationship with his family in that he "never get[s] excited about anything and [has] difficulty sharing in joyous occasions."  He reported having "virtually no relationships at work and no social relationships at home with friends or neighbors."  He had reduced his drinking, but this change did not improve his PTSD symptoms.  He reported impaired sleep and memory.   

At his March 2014 VA examination, the Veteran reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work, and obsessional rituals that interfered with routine activities.  He reported nighttime paranoia, and that he slept with a gun.  He reported decreasing his alcohol use.  The examiner noted the Veteran had "been forced out," of his teaching job after multiple suspensions for aggressive behavior with students.  He had then started work as a financial advisor for a private company, where he had been working for several months and was earning $50,000 a year.  Clients sometimes noted problems related to the Veteran's PTSD, such as the Veteran's difficulty discussing his past trauma.  The examiner indicated that the Veteran was capable of managing his financial affairs.  He had no history of suicide attempts or hospitalizations and denied suicidal and homicidal ideation.  His judgment was normal, and he was always oriented to person, time, place, and situation.  The Veteran's diagnosis was PTSD, causing occupational and social impairment with reduced reliability and productivity.  

During a March 2014 TBI evaluation, the Veteran reported mild memory loss, anxiety, irritability, verbal aggression, and apathy.  He also reported social withdrawal, nighttime paranoia, and hypervigilance.  His judgment was recorded as normal.  He reported that he was always oriented to person, time, place, and situation.  He was able to communicate verbally and in writing.  The examiner reviewed the Veteran's past neuropsychological testing and concluded that it was less likely than not that he has TBI.  

In a September 2014 record, the Veteran reported impaired sleep and expressed interest in alternative sleep medications and participating in a local PTSD support group.  He reported working as a financial advisor. 

In a September 2015 record, the Veteran reported sleep problems including nightmares.  He was still working as a financial advisor. 

At his January 2015 hearing, the Veteran testified that he had been asked to resign in lieu of being fired from his teaching job of 10 plus years after five suspensions.    He further testified that he had been working as a financial advisor for a private company for over a year.  At this job, he sets his own schedule and has needed to cancel or re-schedule client meetings two or three times a month due to PTSD symptoms.  Regarding social impairment, he testified that he has a distant relationship with his two children.  His children do not invite friends over to the house due to his symptoms.  There are occasions where he needs time away from his wife.  He testified that he does not have friends, and that he is not interested in formerly appealing activities.  He does not attend family functions or go to the movies, theater, work parties, or sporting events.  He has road rage.  He described forgetfulness but denied serious memory problems such as forgetting the names of family members.  He denied difficulty maintaining hygiene.
  
Analysis 

As a matter of law, the Veteran is fully competent to report his symptoms and impairment, as these findings are often evaluated based on subjective report, and are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In addition, given the consistency of his testimony, both internally and with the notes over the years, the Board finds no reason to question the credibility of the Veteran's statements of record.

The Board notes that the January 2010 VA examiner diagnosed the Veteran with depression to include symptoms such as insomnia, decreased energy, weight gain, guilt, and anhedonia.  As reported above, the examiner was uncertain if these symptoms were due to PTSD or alcohol abuse.  The Board is precluded from differentiating between symptoms attributable to PTSD and those associated with non-service-connected mental health disorders absent clinical evidence clearly showing such distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, the Board will consider the entirety of the Veteran's psychiatric disability impairment in the analysis that follows.  Notably, this also affords him the most sympathetic and broadest possible scope of review.

A rating of 100 percent, the next level at which the Veteran could receive benefits, requires a showing of total occupational and social impairment.  After thoroughly reviewing the evidence, as summarized above, the Board finds that an increased rating is not warranted because there is simply not evidence suggesting the Veteran has been totally occupationally and socially impaired due to his PTSD (even considering all psychiatric impairment pursuant to Mittleider).  Rather, the overwhelming majority of the evidence indicates that he consistently denied symptoms of a severity comparable to those listed as representing examples of the 100% disability rating.  For example, he consistently denied suicidal or homicidal ideation, was fully oriented, demonstrated normal thought processes and communication, was free from perceptual or other thought disorders, was independent with finances and hygiene, and had no serious memory loss such as the inability to recall names of close relatives.  The record also shows that the Veteran has never been hospitalized for psychiatric symptoms, and that he has held his current job for over a year.

The Veteran's GAF scores of record also do not support a 100 percent rating.  The July 2009 VA clinician listed a GAF of 40 (indicating some impairment in reality testing or communication or major impairment in several areas).  The clinician was particularly concerned by his memory and mood, noting that he became lost in known areas and his report that "constant anger" was hurting his marital relationship.  However, the clinician also reported that the Veteran denied psychosis, had a normal affect, immaculate grooming, and had fairly good insight and good judgment.  She described his communication as articulate, intelligent, and relevant.  Based on the entirety of this record, the clinician's assessment of the Veteran most closely approximates the 70 percent disability rating, because there is evidence of serious, but not total impairment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").  

Moreover, a July 2009 Vet Center record indicates that the Veteran reported an angry outburst with his daughter, but also reported no problems during annual training, and stated he felt "pretty good," and that he could start enjoying the summer.  On that visit, he was found to have good judgment and insight and appropriate affect.  He denied suicidal or homicidal ideation.  Considering the GAF score of 40 in light of the actual symptoms reported during these contemporaneous visits, the evidence establishes some social and occupational impairment such as unprovoked irritability and spatial disorientation, as contemplated by a 70 percent disability rating, but does not establish total impairment, as contemplated by a 100 percent rating.  See 38 C.F.R. § 4.126 (a).  The Veteran's other GAF scores of record of 45 (November 2009, indicating serious symptoms or serious impairment in social, occupational, or school functioning), and 58 (January 2010, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning) and the associated medical opinions, discussed in detail above, also do not show the total occupational or social impairment necessary for 100 percent disability rating.  See id. 

The record does reflect significant social impairment due to the Veteran's PTSD symptoms.  The evidence establishes that his PTSD symptoms including angry outbursts, aggressive behavior, hypervigilance, and depressed mood have severely strained familial and social relationships.  The evidence also reflects that that he has attended couples and group therapy with his wife and has reported some improvements in his marriage.  

The record also evidences the serious impact the Veteran's PTSD has had on occupational functioning.  The Veteran was forced to leave a job he had held for 10 years due to impaired impulse control and angry outbursts associated with his PTSD symptoms.  The evidence also shows that he obtained another position that he has had held from at least January 2014 (one year prior to his Board hearing) through at least September 2015 (latest notation in a medical note).  In this position, he does benefit from the ability to make his own schedule, in that he can cancel or reschedule client meetings two or three times a month due to PTSD symptoms.  

In summary, the Board finds that the Veteran's social and occupational impairment affects his ability to function appropriately and effectively, and thus, meets the criteria for a 70 percent rating.  Regarding entitlement to rating in excess of 70 percent (a 100 percent rating), there is not any lay or medical evidence suggesting total social and occupational impairment.  Notably, the Veteran himself has not reported that he is totally impaired.  Thus, while he is significantly and seriously impaired by his psychiatric symptoms, the preponderance of the evidence is against finding that his impairment arises to the kind of gross impairment contemplated by a 100 percent rating.  Consequently, the criteria for a rating in excess of 70 percent are not met.

Extraschedular Considerations 

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  In this case, however, referral for extraschedular consideration is not necessary because the schedular criteria for the Veteran's PTSD contemplate the findings and associated functional impairment such as impaired impulse control, irritability, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, and there is no impairment (either reported by the Veteran or indicated by the evidence of record) that is not encompassed by the schedular criteria; therefore, the schedular criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008) (setting forth criteria for when referral for extraschedular consideration is required).

The Board has also considered whether the matter of entitlement to a total disability evaluation based on individual unemployability (TDIU) rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  The evidence shows that the Veteran was forced to leave his teaching job due to his PTSD symptoms, and that he adjusts his current work schedule two or three times a month due to these symptoms.  However, there is no suggestion (either from the Veteran or in other evidence) that he was unemployable as a result of his PTSD; rather, the evidence shows that he has obtained and maintained substantially gainful employment with a private company earning $50,000 annually in a professional position consistent with his professional and educational background.  Therefore, the Board finds that the matter of a TDIU rating has not been reasonably raised by the record as contemplated in Rice.





ORDER

An initial increased rating in excess of 70 percent for service-connected PTSD is denied. 



____________________________________________
VICTORIA MOSHIASHWILI
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


